FILE COPY




                                    11TH COURT OF APPEALS
                                         EASTLAND, TEXAS
                                         JUDGMENT



In re Ringo Drilling I, L.P. and Ringo                     * Original Proceedings
Management Company, L.L.C.

No. 11-13-00201-CV                                         * August 22, 2013

                                                           * (Panel consists of: Wright, C.J.,
                                                             McCall, J., and Willson, J.)



       This court has considered relator’s petition for writ of mandamus and concludes that the
petition should be denied. Therefore, the petition for writ of mandamus is denied.